In the Matter of Piedad Lopez, Appellant, v City of New York et al., Respondents.
In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, the petitioner appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Rader, J.), dated May 15,1985, as denied her motion for leave to renew a prior motion to serve a late notice of claim.
Ordered that the order is affirmed, without costs or disbursements.
It is well established that an application to serve a late notice of claim must be made, with certain exceptions not applicable here, within one year and 90 days after the date of the occurrence (see, Silbernagel v City of New York, 57 NY2d 691). Under this standard, the petitioner’s application, which was brought in February 1985, is untimely and is not deemed to relate back to the prior motion (see, Thomas v City of New York, 102 AD2d 867). Moreover, based on the facts of this case, we conclude that the doctrine of equitable estoppel should not be applied to preclude the respondents from asserting the Statute of Limitations as an affirmative defense (see, Di Geloromo v Metropolitan Suburban Bus Auth., 116 AD2d 691). Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.